In a proceeding to review the determination of the State Rent Administrator denying an application to decontrol certain housing accommodations, the appeal is from an order dismissing the proceeding. Order unanimously affirmed, with $50 costs and disbursements. (Matter of La Russo v. McGoldrick, 283 App. Div. 720; Matter of Sayhoum v. McGoldrick, 285 App. Div. 964; Matter of Fiesta Realty Corp. v. McGoldrick, 284 App. Div. 551, revd. on other grounds 308 N. Y. 869.) Present—Nolan, P. J., Wenzel, Beldock, Murphy and Hallinan, JJ.